Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The applicant’s claim language reads as follows “A method of indexing the location of tracing one or more biological samples at any location in an assisted reproductive technology (ART) laboratory environment in the course of performance of a task, the method comprising the steps of: locating an RF transceiving device proximate a biological sample container wherein the RF transceiving device is encased in polymer that is resistant to a range of laboratory conditions including one or more of a cryo-environment and gamma irradiation; interrogating the RF transceiving device with a portable reader device for identification signals unique to the biological sample; and tracking the location of the one or more biological samples based on the interrogation of the RF transceiving device and indexing the location in a centralised database; wherein the method is periodically applied to one or more biological samples during (i) a configuration process and (ii) a supervision process, the configuration process involving creating and editing labels for the one or more biological samples associated with a patient, creating label groups corresponding to ART treatment cycles, assigning labels to a development timeline in each treatment cycle, specifying critical labels and specifying critical activities to be undertaken in relation to the one or more samples; the supervising process involving management of an active task list for the patient including progress of the biological sample against the development timeline, management of 46057748.1AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION Application No. 15/735,269 Page 3 of 12consumables and inventories for lot numbers of consumables used in the treatment cycles, and generating reports.”  During the time of the filing date of the said invention, there was no prior art that taught the invention in its entirety.  As a result, the examiner acknowledges the applicants disclosure as patentable/novel.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685